                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF GEORGIA
                              ATLANTA DIVISION



  RONALD LEE COOPER,
        Plaintiff,                            CIVIL ACTION FILE
        v.                                    NO. 1:21-CV-2526-LMM-CCB
  EXPERIAN INFORMATION
  SOLUTIONS, INC., et al.,
        Defendants.


                                   ORDER

      The undersigned is RECUSED from presiding in this case. The Clerk is

DIRECTED to reassign the referral of this case to another United States Magistrate

Judge and to assign a replacement case to the undersigned.

      IT IS SO ORDERED, this 15th day of July, 2021.
